DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 6-8 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Poidomani et al. (US 20070034700). 
Re claim 6, Poidomani et al. teaches: an electronic device operable to communicate information to a magnetic stripe reader (broadcaster 68/ 128/ 130 or even the processor or electronics per FIG. 3);
A first layer of magnetic shielding located over said electronic device operable to redirect magnetic fields (one of coil 128/130);
A second layer of magnetic shielding located over the electronic device and at a point above said first layer (other of coil 128/130).  
The Examiner has interpreted the coils as magnetic shielding layers as such are operable to redirect fields.  They can be interpreted as over the device and the second layer at a point above the first layer based in a plan view (from above) where a cancellation coil is “above” or “over” an emulation coil/ and alternatively when a different coil is over the emulator coil and then above the first layer reads on the claims.
Re claim 7, a battery is taught (abstract+).
Re claim 8, a processor is taught (abstract+).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterweil (US 20060283958) in view of Blossom (US 20030111527).
Re claim 9, Osterweil teaches a card comprising:
An electronic device to communicate information to a magnetic stripe reader (conductor 104, wherein the Examiner notes that the device is capable of communicating to a stripe reader);
A first magnetic field limiting layer (102) located between the device and one of a front/rear surface of the card (FIG 2.+ wherein the conductors are inside front/rear surfaces of the card).  Magnetic material is used for flux control and electrical shielding (paragraph [0143]).  Therefore, the Examiner has interpreted that the ferromagnetic layer (102) is magnetic field limiting in that it limits the magnetic field of the emulator to communicate with the read head at the location of the air gap (paragraph [0128]), thus being a magnetic field limiting layer.  The claims do not recite that the magnetic field limiting layer has to reduce a magnitude of the magnetic field with respect to a specific reference point, but merely that it is a magnetic field limiting layer.  As the layer limits the magnetic field to be readable at the air gap, this interpretation reads on the claim.   Therefore, the structure or the layer 102 which is between at least one of a front or rear surface and the electronic device, limits the magnetic field such that is detected/read at the air gap.  
For further clarification, the magnetic field at the air gap is increased when compared to the magnetic field inside the ferromagnetic material (as discussed above).  Therefore, the material is interpreted as magnetic limiting material as the field is reduced inside when compared to outside.  The claims do not specify where the magnetic field limiting layer operates on or how it operates.  
Therefore, as the layer 102 controls/directs the magnetic field to be increased at certain locations versus others, it is interpreted as a magnetic field limiting layer absent further claim limitation clarification. 
Further, the Examiner notes that as the claim is drawn to a card, limitations drawn to a reader are not germane to the card itself.  The magnetic field limiting layer 102.
Osterweil is silent to serial communication, though at paragraph [0141]+ Osterweil teaches generating all bits simultaneously.
Blossom teaches such limitations  of serial communication (paragraph [0039]+).
At the time the invention was made,  it would have been obvious to combine the teachings to mimic conventional stripe card output.
	Re claim 10, a space is taught (FIG. 7).  Additionally, the layer itself takes up space and thus includes a space.  Alternatively the layer 102 has a space in that the conductor is in inside it.
	Re claim 11, FIG. 7 teaches such limitations.
	Re claims 12-13, as there is a conductor array, there are a plurality of field limiting layers.  As each ferromagnetic material creates a field at the air gap, with the material surrounding each conductor, a given filed limiting layer can be on opposite sides of the first electronic device since a second ferromagnetic material can be on an opposite side of the first ferromagnetic material on a first conductor (since each conductor is surrounded except at the air gap, a first conductor can be surrounded on its left and an adjacent conductors ferromagnetic material can be on the right of the first conductor).
	Re claim 14, though silent, the presence of a layer is interpreted as being configured to block, in that it provides a layer which partially blocks a signal from reaching a device, in that it provides a spacing.
Claims 9-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom, as discussed above, in view of Pennaz et al. (US 20060227523).
Blossom teaches a magnetic stripe emulator card as discussed above.
Blossom is silent to the front magnetic field limiting layer and second magnetic field limiting layer as per claims 9-13.
Pennaz et al. teaches a magnetic stripe emulator in layer 145 that is surrounded by other plural layers.  These other plural layers by their mere presence/ spacing they provide, as operable to provide a magnetic field limiting layer.
At the time the invention was made, it would have been obvious to combine the teachings
in order to have a multilayer structure for known benefits (standards, integrity, and dimensions).
	Re claim 10, a space is interpreted as an area or region.
Re claim 11, the presence of a layer is interpreted as limiting the magnetic field (its presence creates space to a reader) and the area/ space of the layer passes a field still.
Re claim 12, a second layer is taught via the multilayer structure of Pennaz et al.
Re claim 13, the layers on opposite side of the emulator are opposite layers.
Re claim 14, the plurality of layers provide spacing which when a card is far enough away from a reader is configured to block communications due to the provided spacing (spacing is interpreted as configured to block, at least partially, by its presence). 
Claims 9-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pennaz et al., as discussed above, in view of Blossom, as discussed above.
Pennaz et al. teaches:
 a first electronic device operable to communicate information to a magnetic stripe reader (such as emulator on layer 145 per paragraph [0086]);
A first magnetic field limiting layer between the device and a surface of the card (front or rear surface) via the use of moisture barriers that are applied as a separate film (layer) inside layers 110 and 150 which are card front/ rear surfaces and the emulator is on core layer (130/145).
Pennaz et al. is silent to serial communication.
Blossom teaches such limitations (paragraph [0039]+).
At the time the invention was made, it would have been obvious to combine the teachings to mimic conventional stripe card output.
	Re claim 10, the layers include a space because they take up space.
	Re claim 11, the presence of a layer is a material which limits the field because the added layer creates a distance further from the emulator as the layer increases the distance because the layer is in the way of reading at the surface of the emulator itself. Accordingly, the material (presence thereof) limits the field by creating a distance.  The space (space occupied) of the layer passes the field as it does not prevent the magnetic field from passing through (card is usable).The first layer can be interpreted as directly on the electronic device via the multilayer structure which has layers provided directly on the emulator. 
	Re claim 12, as there are two films taught, and other layers (FIG. 3) there are two field limiting layers.
	Re claim 13, the layers are on opposite sides of the device, such as the moisture layers for example. 
	Re claim 14, the layers are interpreted as configured to block, in that their presence at least partially blocks a signal by providing a spacing/ distance. 
Claims 9-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al. (US 20070034700), in view of Blossom, as discussed above.
Re claim 9, the limitations have been discussed above.  A first magnetic field limiting layer is between the device and a front/ rear surface of the card (FIG. 12 shows the emulators) and one of the cancellation coils is between a front or rear surface, as such surfaces are not defined to preclude such an interpretation.
Poidomani et al is silent to serial communication.
Blossom teaches such limitations (paragraph [0039]+).
At the time the invention was made, it would have been obvious to combine the teachings to mimic stripe output.
Re claim 10, the magnetic field limiting layers are the cancellation coils and thus occupy/ have a space.
Re claim 11, a space is interpreted as an area, and as the layer, and while the material of a cancellation coil can limit the field, the coil also can pass the field (such as when not energized).
Re claim 12, a second magnetic field limiting layer is taught via the second cancellation coil.
Re claim 13, the coils are on opposite sides of the rack emulators.
Re claim 14, the limitations have been discussed above as a cancellation coil blocks communication. 
Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterweil, as discussed above, in view of Pennaz et al., as discussed above. 
The teachings of Osterweil have been disused above, but are silent to a second layer of magnetic shielding located over the electronic device and above the first layer.  
	Pennaz et al. as discussed above teaches a multilayer card structure with a plurality of layers above and below emulators.  One of these plurality of layers can be interpreted as over the device and above the first layer.
	At the time the invention was made, it would have been obvious to combine the teachings by using known techniques for known results, such as for moisture control, strength, protection which multilayer card structures provides.
Re claim 7, Pennaz et al. teaches a battery (abstract+).
Re claim 8, a processor is taught (abstract+).
Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotani et al. (JP 60219636) in view of Li et al. (US 20090152365).
Re claim 6, Kotani et al. (JP 60219636) teaches card with a magnetic stripe with two layers of magnetic shielding (CONSTITUION).
Kotani et al. is silent to an electronic device operable to communicate to a magnetic stripe reader.
Li et al. teaches such limitations (FIG. 2+).
At the time the invention was made, it would have been obvious to combine the teachings for security.  The Examiner notes that a magnetic shielding material is interpreted as a material that is operable to shield/ redirect a magnetic field.  The Examiner notes that magnetic materials are operable in some way to shield.  The Examiner notes that the shield is interpreted as being operable to redirect/ shield it would be magnetically neutral.  As the material shields, it has an impact on the field and is interpreted as operable to redirect.  The claim does not recite where the magnetic field is from or where the fields are, just that the material is operable to redirect fields, which is read upon by magnetic materials that functions for shielding.  
To clarify, Kotani teaches shielding of the magnetic field by the protecting layers (soft) to the front and rear of the film, which reads on the first and second layer of magnetic shielding because as a magnetic material it is interpreted as having an influence on/ redirecting fields as a function of being a shield.  Li teaches communicating stripe information to a reader (FIG. 2) which shows static magnetic bits and dynamic magnetic bits.  The static magnetic bits are analogous to the static magnetic stripe shielded on both sides by Kotani.  Li teaches the electronic device is below the first and second layers (both layers above the electronic device with the top layer of Kotani corresponding to the second layer above the first layer) and the combination would have been obvious to communicate information while also protecting data/ security, as Kotani teaches shielding for the static stripe (analogous to the static magnetic bits) of Li and Li teaches the electronic device operable to communicate to a magnetic stripe reader.  Li teaches (paragraph [0019]) that the static bits are not altered by the stray fields and only the striplines are in the active area operable to operate on the dynamic bits.
Re claims 7-8, Li et al. teaches a battery and processor (paragraph [0022] + and FIG. 4).  It would have been obvious to combine the teachings for processing power and to operate and function.
Claims 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotani et al. (JP 60219636) in view of Li et al. (US 20090152365) and Blossom, as discussed above.
Re claim 9, the limitations have been discussed above wherein Kotani teaches a surfaces at 3.  
Kotani et al./ Li et al. are silent to the serial communication.
Blossom teaches such limitations (paragraph [0039]+).
Prior t
Re claim 10, there are spaces as it occupies space.
Re claim 11, Kotani teaches directly on the magnetic medium 2.  The material limits the field as it can block it but also passes the signal when saturation is provided.  The layer can be interpreted as directly on the device as Kotani teaches directly on.  Li et al. teaches the dynamic region in a space/ hole, wherein in an alternative interpretation, if the film is not in the dynamic region of Li, it is still directly on, as it would have been obvious to borders/touch the region as they border/ touch each other.
Re claim 12, there are 2 layers per Kotani.
Re claim 13, the layers are on opposite sides of the magnetic medium, analogous to the device.
Re claim 14, the layers of Kotani are configured to block communication, such as at least by the spacing provided by the layers.   
Claims 9-12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 20090152365) in view of Hynes et al. (US 3838252) and Blossom, as discussed above.
Re claims 9-11, Li et al. teaches such limitations (FIG. 2+ which teaches the limiting layer (204) has a space 206 above the electronic device (striplines 224) and the layer is between the device and a surface of the card (FIG. 2+)).  The Examiner has interpreted that the stripe is interpreted as a magnetic field limiting layer in that it limits the magnetic field due to the presence of holes such that the strip itself.
Li et al. is silent to the surface being a front or rear.
Hynes et al. teaches a coating on top of the strip (abstract) +.
At the time the invention was made, it would have been obvious to combine the teachings for protection of the strip.  A coating on top of the strip (limiting layer) and then a bottom surface therefore forms the claimed structure of the limiting layer between the device and a front/ rear surface.
Li et al./ Hynes et al. are silent to serial communication.
Blossom teaches such limitations in paragraph [0039]+).
At the time the invention was made, it would have been obvious to combine the teachings to mimic stripe output.
Re claim 10, the limiting layer includes a space at 206.
Re claim 11, the layer is directly on the devices (FIG. 2+).
	Re claim 12, a second magnetic field limiting layer is interpreted at 210/212 in that such a layer is where the dynamic data is limited to be programmed.
	Re claim 14, the Examiner notes that a second magnetic limiting layer can be interpreted as the layer including the static magnetic bits because the static magnetic bits limits/blocks communication between the device and a read head at the static bits because the static bits are not influenced by the striplines 224.  
Claims 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterweil, as discussed above in view of PHYS 161 (https://web.archive.org/web/20050514130045/http://hendrix2.uoregon.edu/~dlivelyb/phys161/L8.html), and Blossom, as discussed above.
The teachings of Osterweil have been discussed above. Though silent to explicitly reciting a “magnetic field limiting layer” (which for this instant rejection is being interpreted as where the field is reduced or field lines changed), the Examiner notes that the ferromagnetic/air interface creates a boundary condition for Maxwell’s equations that would “limit” the field.  Such a boundary condition would limit the shape of the field (field lines representing the contour of the field).  Further, given the geometry of the ferromagnetic and the air gap, the actual magnetic field strength would also be reduced in the particular volume (the air gap) due to the shape (gap), due to the behavior of the magnetic field at the corners/edges of the ferromagnetic material, at the air gaps.  Referring to FIG. 7 of Osterweil, the Examiner notes that the field lines at the corner of the ferromagnetic layer, near 108, would not have the same shape as the other field lines shown due to the behavior at the boundary at the corner, which would limit the field by changing the field shape/distribution.  Simply put, the layer/material limits the magnetic field by reducing it inside when compared to the air gap.  The Examiner also maintains this would reduce the magnetic field strength (at the air gap) because some of the field lines would not more towards the left at the gap near the north pole and  to right at the air gap near the south pole.  The Examiner notes that a scenario similar to the following would be obvious to occur, wherein as getting closer to the corners, the magnetic field shape and magnitude would change, consistent with Maxwell’s equations (boundary conditions), such as the following, wherein no magnetic monopoles are formed, but at the boundary, the behavior of the magnetic field towards the edges causes shape change of the magnetic field, similar to the magnetic field lines of a horseshoe magnet: 
    PNG
    media_image1.png
    1147
    945
    media_image1.png
    Greyscale

Phys 161 teaches the field lines at a horseshoe magnet ends/boundaries which teaches that the presence of an air gap/ boundary such as per the horseshoe limits the magnetic layer by changing/reducing the field lines present at the gaps/boundaries as discussed above re Maxwell and shown in the figure, wherein the north pole has some field lines to the left and the south pole has some to the right.
To clarify, the Examiner has interpreted it as a magnetic field limiting layer in that inside the field is reduced when compared to outside (air gap) and hence functions as a magnetic field limiting layer.

    PNG
    media_image2.png
    271
    313
    media_image2.png
    Greyscale

Osterweil/ Phys 161 are silent to serial communication.
Blossom teaches such limitations in paragraph [0039]+).
At the time the invention was made, it would have been obvious to combine the teachings to mimic stripe output.
Re claims 10-13, the limitations have been discussed above.
Claims 13-14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al., as discussed above, in view of Osterweil, as discussed above, and Blossom, as discussed above.
The teachings of Li et al. have been discussed above but are silent to a second magnetic field limiting layer on opposite sides of the electronic device to the first and that the field limiting layers blocks communications between the electronic device and a read head.
Osterweil teaches dynamic encoding via the ferromagnetic material covering the conductor (FIG. 7).
At the time the invention was made, it would have been obvious to combine the teachings. 
One would have been motivated to do this for simplicity/ low current requirements for dynamic encoding at the openings of Li et al.  
Li et al./ Hynes et al. are silent to serial communication.
Blossom teaches such limitations in paragraph [0039]+).
At the time the invention was made, it would have been obvious to combine the teachings to mimic stripe output.
The Examiner notes that the field limiting layer of Li et al. would have been on one side of the electronic device of Osterweil and the ferromagnetic layer on Osterweil would be on the other side of the electronic device, thus meeting the claim 13 limitations.  Re claim 14, the static layer of Li et al. is interpreted to read on a magnetic field limiting layer that blocks communications from the electronic device, since it only permits the static data to be read, and not the dynamic data such as from the striplines.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are not persuasive.  
Re the Applicants argument re claims 9-13 and Osterweil, the Examiner notes that Osterweil teaches that all bits can be emulated simultaneously as discussed above in the action, and the Examiner has now incorporated the teachings of Blossom to teach serial communication.
Re the Applicants argument re claims 9-13 and Pennaz et al., the Examiner notes that the Examiner has now incorporated the teachings of Blossom to teach serial communication.  Re the “barrier coatings”  The Examiner has interpreted any coating as a magnetic field limiting layer since it at least provides a distance further from the reader than without it, and hence limits the field received.  
Re the Applicants argument regarding Poidomani et al., the Examiner notes that the Examiner notes that depending on how the card is viewed, the layers can read on the limitations regarding their location with respect to the coils.
Re the Applicants argument re Osterweil/ Pennaz et al., the Examiner notes that a multilayer card structure including laminating and other such layers is routine and conventional in the art for card manufacturing and is an obvious expedient.  
Re the Applicants arguments re Kotani/ Li, the Examiner notes that the shielding layer of Kotani would have been obvious in that it is generally obvious that a shielding layer can shield layers.  Shielding is a known solution with an expectation of success to shield layers.  
Re the Applicants argument re Li/ Hynes, again the Examiner has interpreted that a layer provides a spacing, which limits the field as it is read or sensed externally, due to the spacing of the layer versus not having the layer spacing.  
Re the Applicants argument re Osterweil/ PHYS, again, a layer is interpreted as operable to  magnetically shield, in that a signal would be reduced by the presence of a layer versus a layer/ spacing not being present.   
Re the Applicants argument that Kotani and Li are not combinable, the Examiner respectfully disagrees.  The Examine notes that Li teaches the shielding above and below the static magnetic data layer, analogous to the area 106 of Li, and does not include 108/114.  Li teaches in paragraph [0019]+ that the static bits cannot be altered by the stray fields only the striplines in the active area 110 can operate on dynamic bits 114.  Therefore, the Applicants arguments regarding the spacing and electronics is not applicable because that argument applies to the dynamic region and not the static region.  Alternatively, Kotani teaches the use of shielding/ limiting layer to protect magnetic data and usage of such a layer on a magnetic card would have been obvious to try for such expected results. 
Re the applicant’s argument that the Examiner is construing the same claim term differently in different directions, the Examiner respectfully disagrees.  The Examiner notes that the recitation of  “magnetic shielding “layer , as an example, is sufficiently broad to be met by different prior art structures, such as mechanical shielding of a “magnetic” layer, clear coatings/ overlays/ films, and layers that influence/ alter the magnetic field.  If the Applicant does not want a claim term to be interpreted broadly, such a claim term could be more structurally defined in the claim itself.  Layers provide distances to a reader/ sensor which limits a field at least by its distance provided.  
Re the Applicants argument (Li/ Hynes) that the holes in Li are filled and therefore are not holes, the Examiner notes the holes are for the insertion of the dynamic magnetic bits but are still holes.  Film/ layer placed to protect the static data would not need to be placed in the dynamic areas, for example.  
Re claims 9+, as above, the Examiner notes that magnetic field limiting layers are interpreted by the Examiner as a layer that can impose a limit on a field, such as by the shape (shape limiting), for example as discussed above, or that in some way alters/ impacts/ influences/ limits a magnetic field in one region compared to another.  Shape limiting is when the field lines are altered (field limited).  The presence of a layer provides a distance which reduces a field by creating more distance to a reader/ sensor.  

Additional Remarks
The Examiner note that re claim 9, magnetic field limiting layer can also be read on by the magnetic shield as per claim 6, and that any amendments the Applicant considers/ makes should also take such into account, as the shielding layers of Kotani can read on a magnetic field limiting layer between the stripe and front/ rear surface, wherein the stripe can be replaced by the electric device of an emulator, as per the prior art of Li, Blossom (US 20030111527), Nordentoft et al. (US 20050194452), Poidomani et al. (US 20070034700), etc. as known in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL I WALSH/            Primary Examiner, Art Unit 2887